      Case 1:03-md-01570-GBD-SN Document 6521 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                              11/4/2020


In re:
                                                                            03-MDL-01570 (GBD)(SN)
         TERRORIST ATTACKS ON
         SEPTEMBER 11, 2001                                                             ORDER

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         The Court held a conference on August 5, 2020, to address requests by the Plaintiffs’

Executive Committees (the “PECs”) and the plaintiffs in Ashton v. Al Qaeda Islamic, 02-cv-

6977 (GBD)(SN) (the “Ashton Plaintiffs”), to each file a new consolidated amended complaint. 1

See Transcript of August 5, 2020 Conference, ECF No. 6393 (“Tr.”) at 4:22–5:5. Defendant the

Republic of Sudan (“Sudan”) consented to the requests, which the Court granted on the record.

See Tr. at 45:16–18, 45:21–24. The PECs and the Ashton Plaintiffs filed new pleadings on

September 4, 2020, and Sudan objected to those filings, claiming the Plaintiffs’ “supplemental

complaints” were not authorized by the Court. See ECF Nos. 6427 (PECs’ “Supplemental

Complaint”), 6429 (Ashton Plaintiffs’ “Supplemental Complaint”), 6462 and 6496 (Sudan’s

letter objection and response letter in support of its objection, respectively), and 6493 (PECs’

response to Sudan’s objection).

         The Court has reviewed the parties’ letters and finds that the Supplemental Complaints

filed September 4, 2020, were not authorized by the Court at the August 5, 2020 Conference.

The Court therefore orders that by no later than November 20, 2020, the PECs and the Ashton



1
  The PECs seek to file a consolidated amended complaint in the following member cases: O’Neill v. Republic of
the Sudan, No. 18-CV-12114(GBD)(SN), Federal Insurance v. Al Qaida, No. 03-CV-06978 (GBD)(SN); Burnett v.
Al Baraka Investment & Development Corp., No. 03-CV-09849 (GBD)(SN); Continental Casualty Company v. Al
Qaeda Islamic Army, No. 04-CV-05970 (GBD)(SN).
         Case 1:03-md-01570-GBD-SN Document 6521 Filed 11/04/20 Page 2 of 2




Plaintiffs each separately file a consolidated amended complaint to supersede all previous

complaints against Sudan in the relevant member cases. 2

           By November 20, 2020, the PECs and the Ashton Plaintiffs are also directed to propose,

either separately or jointly, procedures for other parties to join the consolidated amended

complaints in a short form complaint.

           Sudan shall file its motion to dismiss the consolidated complaints by January 8, 2021.

The PECs and the Ashton Plaintiffs shall file a joint opposition by February 22, 2021. Sudan’s

reply shall be due by March 24, 2021. The parties shall comply with the Court’s directions stated

on the record at the August 5, 2020 Conference to address, through the briefing on Sudan’s

motion to dismiss, the effects—if any— of an amended complaint on the entries of default

against Sudan.

SO ORDERED.



DATED:              November 4, 2020
                    New York, New York




2
    The relevant member cases for the PECs being the cases listed at n.1, supra.

                                                            2
